994 A.2d 1080 (2010)
Joanne BRANHAM, Individually and as the Administratrix of the Estate of Franklin Delano Branham, Deceased, Respondent
v.
ROHM AND HAAS COMPANY, Rohm and Haas Chemicals LLC, and Morton International, Inc., Petitioners.
No. 60 EM 2010.
Supreme Court of Pennsylvania.
May 14, 2010.

ORDER
PER CURIAM.
AND NOW, this 14th day of May, 2010, the "Petition for Allowance of Appeal and Application for Relief," treated as a Petition for Relief per Pa.R.A.P. 123, is DENIED, and the Application to Expedite is DISMISSED AS MOOT.